COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 WC 4TH AND RIO GRANDE, LP.,                     §               No. 08-22-00073-CV

                       Appellant,                §                  Appeal from the

 v.                                              §                345th District Court

 LA ZONA RIO, LLC,                               §              of Travis County, Texas

                        Appellee.                §            (TC# D-1-GN-20-007177)

                                                 §
                                             ORDER

       Receiver’s Motion to Suspend the Briefing Schedule is granted to the extent that the

Court suspends the deadline for filing Briefs on the Merits until further order of the

Court. Nonetheless, the parties are encouraged to file letter briefs calling to the Court’s attention

any rulings in related litigation that might be germane to the issues for this appeal. In the

interim, the Court may also choose to rule on any motion that is pending before the Court.

       IT IS SO ORDERED this 28th day of June, 2022.


                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.